Order, Family Court, New York County (Rhoda Cohen, J.), entered on or about April 17, 2001, which terminated appellant’s parental rights on the ground of permanent neglect and committed custody and guardianship of the child to the Commissioner of Social Services and petitioner St. Vincent’s Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supported the Family Court’s finding that appellant permanently neglected her son (see Matter of Joshua T., 294 AD2d 314 [2002]). Although petitioner agency diligently endeavored to foster a parent-child relationship by scheduling visits between appellant and her child, encouraging her to visit and interact with him, the evidence demonstrated that despite those efforts, appellant failed to regularly visit or interact with him, or to plan for his future. Moreover, the child has been in the same foster home since his birth, is well cared for there, has bonded with the family and is well-adjusted. Given appellant’s lack of a realistic plan to support and care for her child, there was no reason for the court to suspend judgment (Matter of Travis Devon B., 295 AD2d 205 [2002]). Concur—Nardelli, J.P., Tom, Ellerin, Williams and Lerner, JJ.